PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/299,561
Filing Date: 12 Mar 2019
Appellant(s): BISSELL Inc.



__________________
Sara L. Haas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Jun. 14 2022.

Every ground of rejection set forth in the Office action dated 02/16/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims are rejected as follows:
Claims 22, 5, 7, 15, 25 and 32 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose, US 2005/0097870 A1 (“Moshenrose”) in view of Szymanski, US 2016/0272097 A1 (“Szymanski”) and Chasen, US 2003/0150326 A1 (“Chasen”). 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Maletich et al., US 2018/0154297 (“Maletich”). 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Suri, US 2017/0214197 A1 (“Suri”). 
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Keuls, US 3,474,598 (“Keuls”). 
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Zhu et al., US 2018/0311998 (“Zhu”). 
Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Newman, US 2007/0114830 A1 (“Newman”). 
Claims 24–25, 29–30 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Watanabe US 5,107,580 A (“Watanabe”).
Claims 26–28 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Watanabe, Chasen and Prax, US 2014/0150658 A1 (“Prax”).
Claim 31 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski and Watanabe, Chasen and Porterfield et al., US 6,379,412 B1, (“Porterfield”).
Claim 22 describes a room air purifier. The room air purifier comprises a body at least partially defining an interior chamber and an opening to the interior chamber. The body has a top, a bottom, and a plurality of sides. At least one of the plurality of sides includes the opening. The room air purifier comprises a panel configured to removably mount to the at least one of the plurality of sides and cover the opening to the interior chamber. The room air purifier comprises a purification mechanism in the interior chamber including at least one filter and at least one blower. The purification mechanism is configured to generate an inflow through the panel and an outflow to an exterior of the body through at least a portion of the top of the body. The room air purifier comprises a base mounted to the body. The room air purifier comprises a set of legs coupled to the base. The room air purifier comprises a nonwoven fabric portion covering at least part of the body. 
Claim 32 describes the room air purifier of claim 22, wherein the at least a portion of the top of the body includes a plurality of openings, fluidly coupling the interior chamber to the exterior of the body of the room air purifier.
Moshenrose discloses the claimed limitation of a room air purifier (i.e., Monshenrose’s furniture item 310). Moshenrose Fig. 3, [0032]. The room air purifier 310 comprises a body at least partially defining an interior chamber (i.e., the interior chamber underneath seat portion 303 that accommodates air cleaning device 120) and an opening (i.e., air inlet 122) to the interior chamber. Id. The body has a top, a bottom, and a plurality of sides. Id. At least one of the plurality of sides (i.e., side 1) includes the opening 122. Id. The room air purifier comprises a panel mount to the at least one of the plurality of sides and cover the opening to the interior chamber (i.e., the shutter that covers inlet 122). It is noted here that while Moshenrose is silent about whether the shutter that covers inlet 122 is removable, removable inlet cover are well known in the air purification art, see, e.g., Chasen discloses a removable inlet cover 23 for inlet 22. Chasen Fig. 2, [0017]. It would have been obvious for Moshenrose’s shutter that covers inlet 122 to be removable as a removable cover is well known in the air-purification art as being suitable for inlet covers. 
Moshenrose also discloses that the room air purifier 310 comprises a purification mechanism (i.e., air cleaning device 120) in the interior chamber including at least one filter (i.e., cleaning elements 207) and at least one blower (i.e., impeller 205 and motor 203). Id. at Fig. 2, [0025]. The purification mechanism 120 is configured to generate an inflow through the panel 122 and an outflow to an exterior of the body 124. Id.  The room air purifier 310 comprises a base (i.e., the portion that in direct contact with legs 112). Id. The room air purifier 310 comprises a set of legs (i.e., legs 112) coupled to the base. 
Moshenrose does not disclose that the outflow generated by the air purification mechanism is configured to exit through at least a portion of the top of the body. Moshenrose does not disclose that the room air purifier 310 comprises a nonwoven fabric portion covering at least part of the body. 
For the limitation of that the outflow generated by the air purification mechanism is configured to exit through at least a portion of the top of the body, Moshenrose discloses an outlet exit 124 located on one side of the body. Id. at Fig. 3, [0032]. However, Moshenrose also discloses that the relative positions of the air inlet 122, the air outlet 124 can be located on other regions of the chair 310. Id. at Fig. 3, [0032]. It would therefore have been obvious for the air outlet 124 to be positioned on the top of the body as one of ordinary skill in the art would be motivated to do this so that purified air would be close to the head portion of the seated user. With this modification, a portion of the top of the body would include a plurality of openings 124, fluidly coupling the interior chamber to the exterior of the body of the room air purifier 310. 
For the limitation of that the room air purifier 310 comprises a nonwoven fabric portion covering at least part of the body, in the analogous art of chairs, Szymanski discloses a chair covered by nonwoven upholstery material. Szymanski Fig. [0016]. It would have been obvious for Moshenrose’s chair 310 to be coved by nonwoven material as disclosed by Szymanski because nonwoven material is known in the furniture art to be suitable to cover chairs. See MPEP 2144.07.
Claim 5 describes that the room air purifier of claim 22. The room air purifier further comprising a user interface on the at least one of the plurality of sides. 
Moshenrose discloses a user interface (i.e., control panel 126) on the front side of chair 310. Moshenrose Fig. 3, [0017]. 
Claim 7 describes the room air purifier of claim 22.  The at least one filter comprises a first filter configured to absorb particulates and a second filter configured to absorb gases.
Moshenrose discloses that the cleaning element 207 could comprises a particulate air filter (HEPA) and a charcoal filter. Moshenrose [0027]. It is noted that charcoal filter are known in the art to be capable of absorb gases (i.e., bad smells, etc.). 
Claim 8 describes the room air purifier of claim 7. The room air purifier further comprises a particulate matter sensor and a volatile organic compounds sensor.
Moshenrose does not disclose a particulate matter sensor or a volatile organic compounds sensor.
However, in the analogous art of air purifiers, Maletich discloses an air purifier 104 with sensing device 108, which includes Volatile Organic Compound (VOC) and particle sensors. Maletich Figs. 1 and 3, [0046]. Maletich further discloses that its sensors 108 are used to monitor and control the operation of the air purification system to pin point more accurately of performance anomalies of the air purifying system. Id. at [0002]. It would have been obvious to include Maletich’s sensing device 108 in Jang’s air purifier to provide this benefit.
Claim 9 describes that the room air purifier of claim 22, further comprising a power panel on the body.
It is noted here that the power panel in the instant disclosure is shown as a power outlet socket 62. Spec., Fig. 5a, [0045]. 
Moshenrose does not disclose that the room air purifier 310 comprises a power panel on the body. 
In the analogous art of chairs, Suri discloses a portable power outlet 10 that can be removably secured to a sofa 1 so that user could have easy access to charge their electronic devices while using them on a sofa. Suri Fig. 5B, [0004] and [0023]. It would have been obvious to modify Moshenrose to include Suri’s portable power outlet 10 on Moshenrose’s sofa body so that a user could have easy access to charge their electronic device while using them on a sofa.  
Claim 10 requires that for the room air purifier of claim 22, each leg of the set of legs has an elastomeric cap.
Moshenrose does not disclose each leg 112 of its air purifier 310 has an elastomeric cap. 
In the analogous art of air purifiers, Keuls discloses a plurality of rubber grommets 56 arranged to correspond to the legs 59 of air purifier and humidifier 10. Keuls Fig. 2, col. 3, ll. 31–34. Keuls further discloses that the rubber grommets are configured to dampen any vibrations caused by air flowing within the purifier 10. Id. at Fig. 2, col. 3, ll. 34–37. It would have been obvious to include Keul’s rubber grommet (i.e., elastomeric cap) at the end of Jang’s legs 22 to dampen any vibrations caused by air flowing within the purifier 10. 
Claim 11 requires that for the room air purifier of claim 22, each leg of the set of legs is covered by a hydrographic sleeve.
It is noted here that the limitation of “hydrographic,” which is defined as “of or relating to the characteristic features (such as flow or depth) of bodies of water,” this limitation does not patentably distinguish the claimed invention from the prior art because “hydrographic” is a matter relating to ornamentation only and have no mechanical function. MPEP 2144.04(I).
Moshenrose does not discloses that each of legs 112 is covered by a hydrographic sleeve. 
In the analogous art of table leg covers, Zhu discloses a metal sheet that can be applied to table legs. Zhu Fig. 1, [0020].  Zhu discloses that its metal sheet has the advantages of diversified grain, strong bumpy texture and cost effective. Id. at Fig. 1, [0020]. It would have been obvious to apply Zhu’s metal sheet on Jang’s legs 22 for strong bumpy texture, diversified grain and effective cost. 
Claim 15 describes that the room air purifier of claim 22, further comprises a user interface in the body over a recess.
Moshenrose discloses an alternative embodiment where a user interface 126 is positioned over a recess (i.e., the recess covered by support surface 111. Moshenrose Fig. 1, [0033]. 
Claim 23 describes that the room air purifier of claim 22, wherein each leg of the set of legs is mounted to a respective socket.
Moshenrose does not disclose that each leg 112 is mounted to a respective socket. 
In the analogous art of chairs, Newman discloses a chair 10 with plurality of legs 14 mounted to threaded sockets 15. Newmann Fig. 4, [0019]. Newmann discloses that socket 15 are for receiving threaded fasteners associated with the base of the chair. Id. It would have been obvious to include Newmann’s socket 15 so that each leg 112 could securely fastened to the chair 310.  
Claim 24 describes the room air purifier of claim 22, wherein the panel includes an open frame and a fabric cover mounted to the open frame.
Claim 27 describes that the room air purifier of claim 26, wherein the fabric cover extends over the recess to create the impression of an infinity background.
Moshenrose discloses that the panel includes an open frame (i.e., the circumferential frame of the shutter that covers the inlet 122. Moshenrose Fig. 3. 
Moshenrose does not disclose a fabric cover that mounted to the open frame.  
In the analogous art of room air purifier, Watanabe discloses a nonwoven fabric 10 that covers an inlet opening 12a with a frame from the outside of an air inlet. Watanabe Fig. 2, col. 3, ll. 24–33. Watanabe further discloses that the nonwoven fabric is used to catch oily smoke and only the fabric need to be replaced when it is dirty. Id. at col. 3, ll. 24–33 and col. 1, ll. 21–30. It would have been obvious to include Watanabe’s nonwoven fabric to cover the open frame (i.e., circumferential frame of the shutter) to catch oily smoke and enable replacement of only the filter once the fabric becomes dirty. With this modification, Watanabe’s nonwoven fabric 10 would cover the inlet 122 and creates a rectangular surface, which is an infinity background as the rectangular shape is closed and forms an infinite loop. 
Claim 25 describes that the room air purifier of claim 24, wherein the opening includes a recess and wherein the opening is bound by a jamb located in the recess.
Moshenrose discloses an alternative embodiment where the opening 122 includes a recess (i.e., the recess under support surface 111 where air cleaning device 120 resides) and the opening is bound by a jamb located in the recess. 

    PNG
    media_image2.png
    740
    622
    media_image2.png
    Greyscale

Claim 26 describes that the room air purifier of claim 25, wherein the open frame includes a tab, wherein the tab enables the panel to be removed from and replaced on the jamb.
Moshenrose does not disclose that the open frame includes a tab, which enables the panel to be removed from and replaced on the jamb. 
In the analogous art of air purifier open frame panels, Prax discloses an open frame panel (i.e., sheet 91) with a tab 90, which enables the panel to be removed from and replaced on a jamb (i.e., margin 96). Prax, Fig. 10, [0094] and [0029]. It would have been to include Prax’s tab 90 on Moshenrose’s shutter that covers inlet 122 to facilitate removal and replacement. 
Claim 28 describes that the room air purifier of claim 26, wherein a user interface is located at the tab or the recess.
Moshenrose discloses an embodiment where the user interface 126 is located at the recess. Moshenrose Fig. 5, [0034]. Additionally, Moshenrose discloses that the user interface 126 could be located on other regions on chair 310, which includes the tab and the recess. Id. at Fig. 3, [0032]. Therefore, the location of the user interface is a mere engineering choice. 
Claim 29 describes that the room air purifier of claim 24, wherein the at least one filter is mounted to the open frame.
Moshenrose discloses the air cleaning device 120 comprises an air filter 207 mounted to the open frame around inlet 122. Moshenrose Fig. 2, [0025]. 
Claim 30 describes that the room air purifier of claim 29, wherein the at least one filter is configured to filter particulate matter or volatile organic compounds.
Moshenrose discloses that the air cleaning device 120 could comprise a High Efficiency Particulate Air (HEPA) filter (typically able to remove particulate down to about 0.3 micron in diameter). Moshenrose [0027]. 
Claim 31 describes the room air purifier of claim 24, wherein the open frame includes hooks or latches to securely mount the open frame to the at least one of the plurality of sides of the room air purifier.
Modified Moshenrose does not disclose that the open frame includes hooks or latches to securely mount the open frame to at least one of the plurality of sides of the room air purifier.
In the analogous art of air filter assemblies, Porterfield discloses the use of hooks 42 to hold the frame 20 to an air vent 2.  Porterfield Figs. 1–3, col. 3, ll. 51–54. It would have been obvious to further modify Moshenrose’s open frame to include Porterfield’s hooks as such design is recognized in the air filtration assembly art as being convention to secure air filter frames to a vent of air purifier. 
Response to Argument
The applicant argues the combination of Moshenrose ‘870 in view of Szymanski ‘097 and Chasen ‘326 is not supportable and further does not teach the Appellant’s claimed invention. Appeal Brief dated Jun. 14, 2022 (“Appeal Brief”) p. 10. 
Regarding the Rejection of Claims 22, 5, 7, 15, 25 and 32
Appellant’s argument (a): Szymanski ‘097 is non-analogous
The appellant argues that Szymanski ‘097 is in a field which is entirely different from the field of Appellant’s invention. Appeal Brief p. 15. The appellant submits that Szymanski ‘097 is directed to the manufacturing of upholstery, in particular for mass transit vehicle chairs, which is entirely different from Appellant’s invention. Id. at p. 16. The appellant cited Szymanski to illustrate a benefit of Szymanski’s invention is removing the necessity of upholstering of chairs with nonwoven fabric and upholstery staples. Id. Based on this, the appellant submits that Szymanski is not in the same field of endeavor as the claimed invention and is not directed to the same problem as the claimed invention. Id.
The examiner respectfully disagrees. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention. MPEP 2141.01(a). 
Here, Szymanski is from the same field of endeavor as the claimed invention. In the instant disclosure, the applicant discloses that that their invention is an air purifier in a furniture article. Spec. dated Mar. 12, 2019 (“Spec.) p. 1. Szymanski is therefore in the same field of endeavor of furniture as the claimed invention. Additionally, Szymanski is reasonably pertinent to the problem faced by the inventor as Szymanski discussed the texture of a furniture cover (i.e., using nonwoven fabric portion to cover a furniture body). Additionally, it is pointed out here that Szymanski is cited merely to teach that a nonwoven fabric is known in the art as being suitable to cover a piece of furniture such as chair. The appellant’s arguments regarding mass transit chair and the problem solved by Szymanski is thus irrelevant as the rejection does not rely upon those factors. 
Appellant’s argument (b): the scope and content of the prior art has not been determined
In addition to the argument made about regarding the current 35 U.S.C. §103 rejection, the appellant also argues that the term “shutters” identified by the examiner is never discussed in the written description of Moshenrose ‘870, rather the “shutter” were something identified by the examiner in the figure. The appellant thus concludes that there is no support in the written description on the drawing that the shutters are removable. Appeal Brief p. 18. The appellant also argues that the examiner fails to provide any documentary evidence to support his conclusions that the shutters are removable. Id.
The examiner disagrees. It is first pointed out that Drawing can be used as prior art. MPEP 2125(I). Further, the Appellant’s statement of “the examiner fails to provide any documentary evidence to support his conclusions that the shutters are removable” is not accurate. The examiner relies on Chasen to teach a removable shutter covering an inlet and outlet of an air purifier. Details could be found in the rejection of claim 22 and in the most recent Office Action. Non-Final Rejection dated Feb. 16, 2022 (“Office Action) ps. 4–5, paragraph 8.  Therefore, the examiner believes that sufficient documentary is provided to teach the removable shutter. 
Appellant’s argument (c): the prima facie standard is not satisfied because the intended combination cannot alter the principle of operation of the prior art
The appellant argues that a person of ordinary skill in the art would not have a reason to modify the air outlet 124 on the side of the chair 310 of Moshenrose ‘870 to the top of the chair because the airflow would likely agitate the user when placed at the top of the furniture and other debris would enter a vent positioned. Appeal Brief p. 19. The appellant argues that putting the air vent on top of the chair defeats the purpose of the air purifier. Id. Additionally, the appellant argues that the modification would require a thicker or additional padding to make comfortable and therefore locating the outlet on top is non-obvious. Id. at ps. 19–20. 
The examiner disagrees. As for the Appellant’s concern of agitating the user, the examiner points out that when the user is seated in the chair, they would have their back of the head facing the air outlet, and the examiner doesn’t think this would agitate the user. Additionally, to address the Appellant’s concern of that outlets located at the top of the chair would not blow purified air as desired, the examiner would like to first point out that despite the concern, the Appellant shows a top facing vent in their embodiment. Appeal Brief p. 3, Fig. 13. Additionally, it is pointed out that vent outlet facing up is very common in everyday life, for example, a floor vent is commonly used for home HVAC systems. A vent facing up may not be most advantageous in all settings, but the advantages of various configurations would have been known to ordinary artisans; a vent facing up is commonly used in air purifying art. It is further noted here that Moshenrose discloses that the relative positions of the air inlet 122, the air outlet 124 can be located on other regions of the chair 310. Moshenrose Fig. 3, [0032]. Based on this teaching, a person of ordinary skill in the art would understand that choosing the location of air inlet and outlet would have been a routine engineering choice.   
Additionally, the appellant argues that the combination of Moshenrose ‘870 and Szymanski ‘097 is improper because such combination would result in a bizarre situation where the chair 310 of Moshenrose ‘870 would include the upholstery of Szymanski ‘097 created through the injection of elastic plastic of Szymanski ‘097 that would end up covering the air inlet 122 and outlet 124. Appeal Brief p.20. The appellant also argues that even if Szymanski ‘097 teaches nonwoven fabric, the combination would result in the air inlet 122 cover by elastic plastic as taught by Szymanski ‘097, rending the air cleaning device 120 of Moshenrose ‘870 unsatisfactory. Id. 
As stated above, Szymanski is merely cited to teach that a nonwoven fabric could be used to cover a piece of furniture such as chair. The examiner is not relying on Szymanski to teach ‘how’ a nonwoven fabric is used to cover Moshenrose’s chair 310, rather, the examiner relies on Szymanski to teach that that fabric covering Moshenrose’s chair 310 could be nonwoven as nonwoven has been known to cover chairs. Therefore, the Appellant’s arguments are not persuasive. 
Appellant’s argument (d): the prima facie standard is not met because the rejection fails to articulate logical reason why one of ordinary skill in the art would have made the combination 
The appellant argues that the rejection fails to provide any logical reasoning supported in fact drawn from the references themselves for combining the disclosures of Moshenrose ‘870 in view of Szymanski ‘097 and Chasen ‘326 as there is no discussion of air purification or air flow of any kind in Szymanski ‘097, if any, Szymanski ‘097 teaches away from it. Appeal Brief p. 21.  The appellant argues that the removable covers 23, 25 of Chasen ‘326 cannot translated or compared to the air inlet 122 or air outlet 124 of chair 310 of Moshenroes ‘870, because Chasen ‘326 are mounted to a frame 12 and unlike Moshenrose ‘870, Chasen’s shutter does not form as part of an exterior surface”. Appeal Brief ps. 22–23. Additionally, the appellant argues that Moshenrose ‘870 teaches that its air cleaning element 207 is formed in a sliding tray or a movable portion, similar to a drawer and therefore, Moshenrose ‘870 does not teach that the air inlet 122 or air outlet 124 have removable components. Id. at p. 23.  
As explained above, Szymanski and Chasen are analogous art because both of them are from the same field of endeavor as the claimed invention: Szymanksi is in the same field of furniture and Chasen is in the same field of air purifying systems. Additionally, Szymanski and Chasen are reasonably pertinent to the problem faced by the inventor. Szymanksi teaches nonwoven could be used to cover furniture and Chasen teaches that a shutter covering the air vent could be “removable.”  The examiner strictly follows the framework for determining obviousness as set forth in Graham V. John Deere. The examiner does not find the Appellant’s argument regarding the non-analogous persuasive. Additionally, it is noted here in response to Appellant’s argument of Moshenrose’s air cleaning element 207 being a sliding tray or a movable portion, the examiner believes this actually provides motivation for a person of ordinary skill in the art to make the shutter covering air vent 122 or air outlet 124 “removable” such that one could have access to “move’ or to “slide” the air cleaning element 207 located inside the air purifier. 
Appellant’s argument (e): the prima facie standard is not met because the alleged combination is based on hindsight  
The appellant argues that the rejection includes knowledge gleaned directly from Appellant’s disclosure. Appeal Brief p. 24.  The Appellant argues that the teaching of a nonwoven fabric covering is absent from the cited art and therefore is taken directly from the claim language of the Appellant’s claim language itself. Id. ‘
Since Szymanksi clearly teaches the use of nonwoven fabric to cover chairs, the examiner does not find the Appellant’s argument persuasive. 
Appellant’s argument (f): the prima facie standard is not satisfied because the combination of Moshenrose ‘870, Szymanski ‘097 and Chasen ‘326 fails to teach the claimed invention   
The appellant reiterates the reasoning used above to illustrate that the three reference are not combinable and further submits that the related dependent claims should be allowable as the claim they depend on are nonobvious. Appeal Brief ps. 25–28.
Based on the explanation above, the examiner maintains the current 35 U.S.C. §103 rejection. 
Regarding the Rejection of Claim 8
The appellant reiterates the arguments made above. Appeal Brief ps. 29–31. The appellant further argues that Jang, while not listed in the rejection headings, it was referred to several times. Id. at p. 31. 
It is noted here that “Jung” is a typo. 
Regarding the Rejection of Claim 9
The appellant argues that Suri ‘197 is in a field entirely different from the field of Appellant’s invention because Suri is directed to a portable powerful outlet while the Appellant’s invention is directed to a room air purifier. Appeal Brief p. 33. The Appellant further argues that Suri ‘197 solves a different problem of providing a portable power outlet for further that can be removably positioned while Appellant’s invention is related with the air flow of a room air purifier. Id. The appellant then reiterates the argument made for independent claim above. Id. at ps. 33–35. 
Claim 9 of the instant invention is about a power panel of the claimed room air purifier. Suri is analogous art because Suri is from the same field of endeavor of power panels. Additionally, Suri is reasonably pertinent to the problem faced by the inventor and Moshenrose, i.e., providing power access to a piece furniture. Therefore, the examiner finds the Appellant’s argument not persuasive. 
Regarding the Rejection of Claim 10
Other than reiterates the arguments made above, the appellant further argues that Keuls ‘598 teaches grommets that are separate from the legs, which teaches away from the claimed invention. Appeal Brief ps. 35–39. 
It is noted here claim 10 of the instant invention merely requires each leg has an elastomeric cap, the instant claim 10 is silent about where the grommets are separate from the leg. Therefore, the applicant’s arguments are moot. 
Regarding the Rejection of Claim 11
Other than reiterates the arguments made above, the appellant further argues that Zhu is non-analogous art because Zhu is in the field of a metal sheet preparing process, which is totally different from a room air purifier. Appeal Brief ps. 39–41. Additionally, the Appellant argues that Zhu solves a different problem of developing a finished product of a metal sheet with a surface having wood grain. Id. at p. 41. 
Claim 11 requires the leg of the air purifier be covered by hydrographic sleeve. As stated in the office action, the term “hydrographic” does not get patentable weight as the term hydrographic is a matter relating to ornamentation only and have no mechanical functions. The examiner asserts Zhu is analogous art because Zhu is from the same field of endeavor of furniture leg covers. 
Regarding the Rejection of Claim 23
Other than reiterates the arguments made above, the appellant further argues that Newman ‘830 is non-analogous art because Newman is in the field of a collapsible wingback chair, which is different from a room air purifier. Appeal Brief p. 44. The appellant also submits that Newman ‘830 solves a different problem of developing “wingback style chairs that have folding backs and side wings that permit the chairs to be quickly and easily folded into compact units for shipping and storage and that rea readily erected for conventional use. Id. Additionally, the appellant submits that the legs 14 of Newman ‘830 is not mounted to a respectively socket, because Newman shows an area called a threaded socket 15 within a leg 14 that can receive a threaded fastener associated with the chair bottom. Id. at p. 46
The examiner maintains Newman is analogous art because Newman is from the same field of endeavor of chair leg sockets. Additionally, it is pointed out here that the term “mount” by definition, means place or fix (an objection” in its operation position. Here, Newman’s socket 15 is placed in leg 14 in its operation position of receiving threaded fastener.  Therefore, the examiner believes it read on the claim language. 
Regarding the Rejection of Claims 24–25 and 29–30
Other than reiterates the arguments made above, the appellant further argues that Watanabe is non-analogous art because Watanabe is directed to a method of attaching a sheet filter to an inlet opening by covering the inlet opening with a wide sheet filter. Appeal Brief p. 48. Additionally, Watanabe is not reasonable pertinent because it solves a problem of covering existing vent fans or range hood with a sheet filter using magnets. Id. Additionally, the Appellant submits that it is not obvious to catch oily smoke in the base combination of a chair having an air purifier as the examiner does not provide an explanation for this deficiency. Id. at p. 51. 
The examiner notes Watanabe is analogous art because Watanabe is from the same field of endeavor of air filters. Additionally, it is noted that a person of ordinary skill in the art would expect an air purifier, regardless of its form, (being an air filters installed in a range hood or an air purifier being part of a chair), be capable of filtering impurities. As of the content of impurities, whether it is solid dust particles or liquid particles such as oily drops, is irrelevant. A person of ordinary skill in the art would be motivated to use Watanabe’s filter configuration in Moshenrose’s air filter because selection of a material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art. MPEP 2144.07. Appellant uses the non-analogous argument for each cited piece of art.  “Analogous” art, by definition, does not preclude differences in the prior art. 
Regarding the Rejection of Claim 31
The Appellant reiterates the arguments made above for the rationale of rejection withdrawal request. Appeal Brief p. 55–57. 
Please refer to above for examiner’s answers. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
Conferees:
/JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776                                                                                                                                                                                                        /ROBERT J HILL JR/Primary Examiner, TC 1700

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.